Filed 12/22/15 Choy v. Robertson CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


RAYMOND CHOY,
         Plaintiff and Appellant,
                                                                     A142575
v.
CAROLE ROBERTSON et al.,                                            (City & County of San Francisco
                                                                     Super. Ct. No. CGC-11-511137)
         Defendants and Respondents.


         This appeal arises out of a commercial lease and concerns a claim that the tenants,
defendants Carole and Eugene Robertson, removed property belonging to the landlord,
plaintiff Raymond Choy, at the conclusion of the lease. Following a court trial, judgment
was entered in favor of defendants. On appeal, plaintiff contends the court erred as a
matter of law in concluding that the defendants owned the items removed from the leased
premises. Because there is no statement of decision and plaintiff chose to proceed
without a record of the oral proceedings at trial, we lack a record adequate to assess
plaintiff’s contention. Accordingly, we affirm.
                              FACTUAL AND PROCEDURAL BACKGROUND
         Defendants previously sued plaintiff, their landlord, for interfering with the sale of
their bar, which was located at the leased premises. The original action was tried to a
jury in Lake County in 2011.
         While the original action was still pending, plaintiff filed his own lawsuit in
propria persona against defendants in Lake County. Plaintiff’s lawsuit, which is the
subject of this appeal, was transferred to San Francisco in 2011. Plaintiff’s complaint


                                                             1
includes causes of action entitled letter of extortion, frivolous lawsuit, theft, fraud, and
property restoration. The gravamen of the theft and property restoration causes of action
is that defendants removed fixtures from the leased premises—i.e., the bar—without
plaintiff’s consent when they vacated the premises at the termination of the lease.
       The matter proceeded to a court trial limited to the issue of whether defendants
had wrongfully removed fixtures from the leased premises without plaintiff’s permission.
At the conclusion of the trial, the court found in favor of defendants. The court’s minute
order states: “Plaintiff shall take nothing by way of the complaint. There is nothing in
the lease that requires the tenant to seek permission to remove the tenant’s property.”
After the court entered judgment in favor of defendants, plaintiff filed a timely notice of
appeal. Plaintiff chose to proceed on appeal without a record of the oral proceedings in
the trial court.
                                         DISCUSSION
       On appeal, plaintiff contends that the trial court’s decision on the ownership of
fixtures was incorrect as a matter of law. He claims that the parties’ lease clearly
establishes that any property affixed to the leased premises, whether installed by the
tenant or the landlord, became the property of the landlord.
       In the absence of a reporter’s transcript or other record of the oral proceedings in
the trial court, the appeal is treated as an appeal on the judgment roll. (Allen v. Toten
(1985) 172 Cal. App. 3d 1079, 1082–1083.) On such an appeal, the evidence is
conclusively presumed to support the trial court’s findings. (Nielson v. Gibson (2009)
178 Cal. App. 4th 318, 324.) This court’s review is necessarily “limited to determining
whether any error ‘appears on the face of the record.’ ” (Id. at pp. 324–325.)
       In addition to the fact that this is a judgment roll appeal, there is no statement of
decision. There are two consequences resulting from a failure to request a statement of
decision. “First, the party waives any objection to the trial court’s failure to make all
findings necessary to support its decision. Second, the appellate court applies the
doctrine of implied findings and presumes the trial court made all necessary findings
supported by substantial evidence. [Citations.] This doctrine ‘is a natural and logical


                                               2
corollary to three fundamental principles of appellate review: (1) a judgment is presumed
correct; (2) all intendments and presumptions are indulged in favor of correctness; and
(3) the appellant bears the burden of providing an adequate record affirmatively proving
error.’ ” (Acquire II, Ltd. v. Colton Real Estate Group (2013) 213 Cal. App. 4th 959, 970.)
       Plaintiff argues that error is shown on the face of the record because the trial
court’s legal conclusion about ownership of fixtures is inconsistent with the terms of the
parties’ lease. The parties stipulated at trial that two provisions of the lease—paragraphs
11 and 47—bear upon the issue of removing fixtures. Paragraph 11 provides in relevant
part: “All alterations, additions, fixtures and improvements, whether temporary or
permanent in character, made in or upon the premises either by Tenant or Landlord (other
than furnishings, trade fixtures and equipment installed by Tenant), shall be Landlord’s
property and, at the end of the term hereof, shall remain on the premises without
compensation to Tenant; provided that, if Landlord so requests, Tenant shall remove all
such alterations, fixtures and improvements from the premises and return the premises to
the condition in which they were delivered to Tenant.” (Italics added.) Paragraph 47
concerns the surrender of the premises and provides in relevant part: “Tenant, during the
last thirty (30) days of such term shall remove all its trade fixtures . . . .”
       The lease terms are plain. They give the landlord ownership of all fixtures “other
than furnishings, trade fixtures and equipment installed by Tenant.” The tenant has the
responsibility to remove its trade fixtures before the lease term expires. The lease terms
are consistent with the court’s conclusion that “nothing in the lease . . . requires the tenant
to seek permission to remove the tenant’s property.” Nothing in paragraphs 11 or 47 of
the lease requires the tenant to secure the landlord’s permission before removing the
tenant’s own property and trade fixtures. Accordingly, we reject plaintiff’s contention
that the trial court’s legal conclusion is incorrect as a matter of law.
       Plaintiff’s real complaint appears to be that items removed by defendants did not
qualify as trade fixtures and thus were not the defendants’ property. He asserts that “the
bar, back bar, sinks, beer cases and light fixtures” do not fit the legal definition of trade
fixtures and were plaintiff’s property under the lease.


                                                3
       The problem with plaintiff’s argument is that we do not have a record of the trial.
We do not know what oral testimony was presented to the court. Plaintiff relies on
defendants’ trial brief as the basis for his factual assertions and goes so far as to state that
the “factual events can be taken from Defendants’ trial brief . . . .” However, a party’s
trial brief is not evidence and does not substitute for a record of what transpired at trial.
Consequently, we have no evidentiary basis to conclude that defendants took anything
from the leased premises, much less property belonging to plaintiff.
       The trial court impliedly found that defendants removed nothing more than
“furnishings, trade fixtures and equipment” that they owned. In the absence of a record
of the oral proceedings at trial or a statement of decision, we are in no position to
conclude otherwise.
       In light of our conclusion, it is unnecessary to address plaintiff’s contention that
rulings in the earlier, Lake County action did not have res judicata effect that would
preclude him from pursuing his claims in this action.
                                         DISPOSITION
       The judgment is affirmed. Defendants shall be entitled to recover their costs on
appeal.




                                               4
                                _________________________
                                McGuiness, P.J.


We concur:


_________________________
Pollak, J.


_________________________
Siggins, J.




A142575




                            5